MEMORANDUM **
Fernando Pech-Salazar appeals from the 70-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Pech-Salazar contends that the district court procedurally erred by applying the U.S. Sentencing Guidelines in a presumptive manner, and by failing to consider the factors set forth in 18 U.S.C. § 3553(a) and explain the reasons for the sentence imposed. Pech-Salazar also contends that the sentence is substantively unreasonable. We conclude that the district court did not commit procedural error and that Peeh-Salazar’s sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 991-96 (9th Cir.2008) (en *118banc); United States v. Dallman, 533 F.3d 755, 761 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.